  Case 2:17-cr-00690-JS Document 35 Filed 02/18/20 Page 1 of 1 PageID #: 132



                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
JAM                                                 271 Cadman Plaza East
F.# 2017R01195                                      Brooklyn, New York 11201


                                                    February 18, 2020

By ECF

The Honorable Joanna Seybert
United States District Judge
United States District Court
Eastern District of New York
Central Islip, New York 11722

               Re:    United States v. Zoobia Shahnaz
                      Docket No. 17-CR-690 (JS)

Dear Judge Seybert:

               The government respectfully submits this letter on behalf of the parties to jointly
request an adjournment of sentencing in the above-captioned case, which is currently
scheduled for February 21, 2020, as defense counsel will be engaged and on trial in a different
matter. March 13, 2020 is a date that is convenient for both the government and defense
counsel, and I have been advised by the Court that the 13th is available.

               Thank you for your consideration of this request.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/
                                                    Artie McConnell
                                                    Assistant U.S. Attorney
                                                    718-254-7150

cc:    Steve Zissou, Esq. (by ECF and Email)
